appellant) and electronic service (as to respondent) from the Second
                Judicial District Court has been transmitted to this court, the service of
                such a document by the district court is not effective to commence the
                running of the time for filing either a notice of appeal or a tolling motion.
                Appellant subsequently appealed from the October 15 order (Docket No.
                64509) through a notice of appeal filed on November 18, 2013. But before
                this appeal was filed, on November 14, 2013, appellant filed a motion for
                reconsideration in the district court,' and the timely filing of this post-
                judgment motion for reconsideration tolled the time for filing a notice of
                appeal until the entry of a written order resolving that motion. AA Primo
                Builders, LLC v. Washington,      126 Nev. „ 245 P.3d 1190, 1195
                (2010). Under these circumstances, the appeal in Docket No. 64509 was
                prematurely filed, and thus, did not divest the district court of jurisdiction
                over the case below, NRAP 4(a)(6), or confer jurisdiction on this court.
                            Nonetheless, on December 12, 2013, the district court entered
                an order declining to rule on appellant's motion for reconsideration
                because, in its view, the November 18 notice of appeal had divested it of
                jurisdiction. That same day, the district court also entered an order
                declining to rule on appellant's post-judgment motion to strike
                respondent's opposition to the reconsideration motion for the same reason.
                As detailed above, however, appellant's November 14 motion for
                reconsideration tolled the time for filing an appeal, and thus, the
                premature filing of the November 18 notice of appeal did not divest the


                       'The district court docket entries confusingly indicate that this
                motion for reconsideration was received below on November 7, 2013, and
                that respondent filed an opposition to that motion one day before the
                district court's receipt of these documents, on November 6, 2013.

SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1947.4


                          (AMA
                district court of jurisdiction to resolve these motions. NRAP 4(a)(6)
                (stating that "[a] premature notice of appeal does not divest the district
                court of jurisdiction"). On January 17, 2014, appellant filed separate
                notices of appeal from the district court's December 12 orders, which were
                docketed in this court as Docket Nos. 64894 and 64895.
                Rehearing in Docket No. 64509
                            The appeal pending in Docket No. 64509 was placed in this
                court's pilot program for civil proper person appeals on January 14, 2014.
                The appeal was later dismissed on March 25, 2014, based on appellant's
                failure to file a civil proper person appeal statement. Appellant now seeks
                rehearing of this decision, arguing that this court changed the due date for
                the appeal statement and that he later filed this document as required.
                But the documents appellant relies on to support these contentions are the
                proper person pilot program forms he received in Docket No. 64894 and
                the completed appeal statement form he filed in that case. Because these
                materials have no bearing on our dismissal of the appeal in Docket No.
                64509, we deny rehearing. NRAP 40(c).
                Jurisdictional issues and dismissal of appeals in Docket Nos. 64894 and
                64895
                            As detailed above, the district court has not entered an order
                resolving appellant's motion for reconsideration. Thus, even if we had not
                dismissed the appeal from the October 15, 2013, summary judgment order
                in Docket No. 64509 based on appellant's failure to file his appeal
                statement, his premature appeal would have been dismissed for lack of
                jurisdiction. See NRAP 4(a)(4) and (6). Further, the order refusing to rule
                on appellant's motion for reconsideration challenged in Docket No. 64894
                and the order refusing to rule on appellant's motion to strike respondent's
                opposition to the reconsideration motion challenged in Docket No. 64895
SUPREME COURT
     OF
   NEVADA
                                                     3
                       do not constitute appealable post-judgment determinations.          See NRAP
                       3A(b)(8) (allowing an appeal from a special order entered after a final
                       judgment); Gumm v. Mainor, 118 Nev. 912, 920, 59 P.3d 1220, 1225 (2002)
                       (defining special order after final judgment as an order affecting the rights
                       of some party arising from thefl previous judgment). We therefore dismiss
                       the appeals in Docket Nos. 64894 and 64895 for lack of jurisdiction. Once
                       a written, file-stamped order resolving his motion for reconsideration is
                       entered, if aggrieved, appellant may appeal from the October 15 order at
                       that time.   See NRAP 4(a)(4) (providing that, if a party timely files a
                       tolling motion in the district court, "the time to file a notice of appeal runs
                       • . from entry of an order disposing of [that] motion, and the notice of
                       appeal must be filed no later than 30 days from the date of service of
                       written notice of entry of that order").
                                    It is so ORDERED.



                                                                        /        tic-st,

                                                                     Hardesty



                                                                     Douglas


                                                                                                    J.




                       cc: Hon. Janet J. Berry, District Judge
                            John Steven Olausen
                            Kenneth J. McKenna
                            Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA
                                                              4
(0) 1947A    e Alryo
              -.